
	
		II
		112th CONGRESS
		1st Session
		S. 1472
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mrs. Gillibrand (for
			 herself, Mr. Kirk, and
			 Mr. Lieberman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To impose sanctions on persons making certain investments
		  that directly and significantly contribute to the enhancement of the ability of
		  Syria to develop its petroleum resources, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Syria Sanctions Act of
			 2011.
		2.FindingsCongress makes the following
			 findings:
			(1)On December 12,
			 2003, the President signed the Syria Accountability and Lebanese Sovereignty
			 Restoration Act of 2003 (Public Law 108–175; 22 U.S.C. 2151 note) in order to
			 hold the Government of Syria accountable for its actions.
			(2)Current law in
			 the United States prohibits the Government of Syria from receiving assistance
			 from the United States because it has repeatedly provided support for acts of
			 international terrorism, as determined by the Secretary of State for purposes
			 of section 6(j)(1) of the Export Administration Act of 1979 (50 U.S.C. App.
			 2405(j)(1)) (as in effect pursuant to the International Emergency Economic
			 Powers Act (50 U.S.C. 1701 et seq.)) and other related statutes.
			(3)On April 29,
			 2011, the President issued additional sanctions with respect to Syria, stating
			 that, the Government of Syria’s human rights abuses, including those
			 related to the repression of the people of Syria, manifested most recently by
			 the use of violence and torture against, and arbitrary arrests and detentions
			 of, peaceful protestors by police, security forces, and other entities that
			 have engaged in human rights abuses, constitute an unusual and extraordinary
			 threat to the national security, foreign policy, and economy of the United
			 States.
			(4)On July 31, 2011,
			 President Obama made the following statement: I am appalled by the
			 Syrian government’s use of violence and brutality against its own people. The
			 reports out of Hama are horrifying and demonstrate the true character of the
			 Syrian regime. Once again, President Assad has shown that he is completely
			 incapable and unwilling to respond to the legitimate grievances of the Syrian
			 people. His use of torture, corruption and terror puts him on the wrong side of
			 history and his people. Through his own actions, Bashar al-Assad is ensuring
			 that he and his regime will be left in the past, and that the courageous Syrian
			 people who have demonstrated in the streets will determine its future. Syria
			 will be a better place when a democratic transition goes forward. In the days
			 ahead, the United States will continue to increase our pressure on the Syrian
			 regime, and work with others around the world to isolate the Assad government
			 and stand with the Syrian people..
			(5)The Government of
			 Syria, led by President Bashar al-Assad, responded to protests by launching a
			 violent crackdown, committing human rights abuses, and violating its
			 international obligations, including the International Covenant on Civil and
			 Political Rights and the United Nations Convention against Torture and Other
			 Cruel, Inhuman or Degrading Treatment or Punishment, done at New York December
			 10, 1984.
			(6)On April 15,
			 2011, Christof Heyns, the United Nations Special Rapporteur on extrajudicial,
			 summary, or arbitrary executions, stated that live ammunition has been used by
			 the Government of Syria against demonstrators in clear violation of
			 international law.
			(7)Independent
			 international organizations, including Amnesty International and Human Rights
			 Watch, have documented evidence that peaceful protestors detained by security
			 forces of the Government of Syria are being subjected to torture, including
			 with electroshock devices, cables, sticks, and whips, and are being held in
			 overcrowded cells, deprived of sleep, food, and water for days at a
			 time.
			(8)Human Rights
			 Watch reported on June 1, 2011, that [s]ystematic killings and torture
			 by Syrian security forces in the city of Daraa since protests began there on
			 March 18, 2011, strongly suggest that these qualify as crimes against
			 humanity.
			(9)The Associated
			 Press reported on July 19, 2011, that forces of the Government of Syria shot at
			 a funeral in Homs, killing as many as 10 people.
			(10)Reports suggest
			 that between 1,400 and 1,600 civilians have been killed, and Syrian human
			 rights groups report that more than 10,000 Syrian protestors have been
			 arrested.
			(11)As of June 18,
			 2011, a human rights association estimated that there were approximately 8,500
			 Syrian refugees in Lebanon.
			(12)As of July 30,
			 2011, the United Nations High Commissioner for Refugees stated that there were
			 approximately 7,000 Syrian refugees in Turkey.
			(13)Supporters of
			 President Bashar al-Assad attacked the embassies of the United States and
			 France on July 11, 2011, following demonstrations sanctioned by the Government
			 of Syria outside the embassy of the United States from July 8 to 9,
			 2011.
			(14)On May 6, 2011,
			 envoys of the 27 nations of the European Union agreed to impose sanctions on
			 the Government of Syria for the human rights abuses it is perpetrating,
			 including asset freezes and visa bans on 13 members of the Government of Syria
			 and an arms embargo on the country.
			(15)On June 29,
			 2011, the Department of the Treasury sanctioned the chief and deputy chief of
			 Iran's national police and the head of the Syrian Air Force Intelligence for
			 providing support to the Government of Syria in engaging in human rights
			 abuses.
			(16)On April 29,
			 2011, the United Nations Human Rights Council passed Resolution S–16/1, which
			 condemns the Government of Syria for its human rights abuses and establishes a
			 mandate for an international inquiry led by the United Nations Office of the
			 High Commissioner for Human Rights to investigate all alleged violations of
			 international human rights law in Syria with a view to avoiding impunity
			 and ensuring full accountability.
			(17)The transfer of
			 weapons by the Government of Syria to Hezbollah in Lebanon is in violation of
			 United Nations Security Council Resolution 1701 (2006), which established an
			 arms embargo requiring all countries to prevent the supply of arms and weapons
			 to militias and terrorists in Lebanon.
			(18)The Government
			 of Syria has violated the territorial integrity and sovereignty of Lebanon in
			 contravention of United Nations Security Council resolutions, including
			 Resolution 425 (1978), Resolution 520 (1982), and Resolution 1701
			 (2006).
			(19)Syria, as a
			 party to the Treaty on the Non-Proliferation of Nuclear Weapons done at
			 Washington, London, and Moscow July 1, 1968, and entered into force March 5,
			 1970 (commonly known as the Nuclear Non-Proliferation Treaty),
			 is legally bound to declare all its nuclear activity to the International
			 Atomic Energy Agency and to place such activity under the monitoring of that
			 agency.
			(20)The Unclassified
			 Report to Congress on the Acquisition of Technology Relating to Weapons of Mass
			 Destruction and Advanced Conventional Munitions for the year 2010, submitted by
			 the Deputy Director of National Intelligence for Analysis, declared that
			 [w]e assess the reactor [at Dair Alzour] would have been capable of
			 producing plutonium for nuclear weapons. The covert nature of the program, the
			 characteristics of the reactor, and Syria's extreme efforts to deny and destroy
			 evidence of the reactor after its destruction are inconsistent with peaceful
			 nuclear applications.
			(21)On June 9, 2011,
			 the International Atomic Energy Agency referred Syria to the United Nations
			 Security Council with a resolution that expressed serious
			 concern about Syria’s lack of cooperation, highlighted
			 the history of the Government of Syria of concealing nuclear activities, and
			 noted that the resulting absence of confidence that Syria’s nuclear
			 program is exclusively for peaceful purposes have given rise to concerns
			 regarding the maintenance of international peace and security.
			(22)The 2009 Country
			 Reports on Terrorism of the Department of State declared that Syria
			 continue[s] to provide safe-haven as well as political and other support to a
			 number of designated Palestinian terrorist groups, including HAMAS, Palestinian
			 Islamic Jihad (PIJ), and the Popular Front for the Liberation of
			 Palestine-General Command (PFLP–GC).
			(23)That report
			 noted that the operational leadership of those terrorist groups
			 and others is headquartered or sheltered in Damascus and that
			 the Government of Syria allows terrorist groups resident in its
			 territory to receive and ship goods, including weapons, in and out of the
			 country. Additionally, the Syrian government provided diplomatic, political and
			 material support to Hizballah in Lebanon and allowed Iran to supply this
			 organization with weapons. Weapons flow from Iran through Syria, and directly
			 from Syria, to Hizballah despite UN Security Council resolution 1701 of 2006,
			 which imposes an arms embargo on Lebanon except with the consent of the
			 Lebanese government . . . Syria has maintained its ties with its strategic
			 ally, and fellow state sponsor of terrorism, Iran..
			(24)That report also
			 stated that the existence of foreign fighter facilitation networks in Syria for
			 entry into Iraq, remains troubling and noted that Syria
			 has long provided sanctuary and political support for certain former Iraqi
			 regime elements.
			(25)On May 15, 2011,
			 according to the Department of State, attempts to cross the Israel border near
			 the Golan Heights were an effort by the Syrian Government to play a
			 destabilizing role. [I]t's clearly an effort by them to take focus off the
			 situation that’s happening right now in Syria, and it’s a cynical use of the
			 Palestinian cause to encourage violence along its border as it continues to
			 repress its own people within Syria..
			(26)According to the
			 International Monetary Fund, approximately 25 percent of the revenue of the
			 Government of Syria comes from the oil sector.
			(27)The Government
			 of Syria remains highly dependent on energy revenues, even as Syria’s petroleum
			 production has largely declined in recent years due to diminishing reserves and
			 limited refining capacity.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Financial Services and the Committee on Foreign Affairs of the House of
			 Representatives; and
				(B)the Committee on
			 Banking, Housing, and Urban Affairs and the Committee on Foreign Relations of
			 the Senate.
				(2)Component
			 partThe term component part has the meaning given
			 that term in section 11A(e)(1) of the Export Administration Act of 1979 (50
			 U.S.C. App. 2410a(e)(1)) (as in effect pursuant to the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.)).
			(3)Develop and
			 developmentThe terms develop and
			 development, with respect to petroleum resources, have the
			 meanings given those terms in section 14 of the Iran Sanctions of 1996 (Public
			 Law 104–172; 50 U.S.C. 1701 note).
			(4)Financial
			 institutionThe term financial institution has the
			 meaning given that term in section 14 of the Iran Sanctions of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note).
			(5)Finished
			 productThe term finished product has the meaning
			 given that term in section 11A(e)(2) of the Export Administration Act of 1979
			 (50 U.S.C. App. 2410a(e)(2)) (as in effect pursuant to the International
			 Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)).
			(6)Foreign
			 personThe term foreign person means an individual
			 or entity that is not a United States person.
			(7)Good and
			 technologyThe terms good and
			 technology have the meanings given those terms in section 16 of
			 the Export Administration Act of 1979 (50 U.S.C. App. 2415) (as in effect
			 pursuant to the International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.)).
			(8)Investment
				(A)In
			 generalThe term investment means any of the
			 following activities:
					(i)The
			 entry into an agreement described in subparagraph (B) that includes
			 responsibility for the development of the petroleum resources of Syria.
					(ii)The entry into
			 an agreement providing for the general supervision and guarantee of the
			 performance of an agreement described in clause (i) by another person.
					(iii)The purchase,
			 pursuant to an agreement described in subparagraph (B), of a share of
			 ownership, including an equity interest, in the development of petroleum
			 resources described in clause (i).
					(iv)The entry into
			 an agreement described in subparagraph (B) providing for the participation in
			 royalties, earnings, or profits in the development of petroleum resources
			 described in clause (i), without regard to the form of the
			 participation.
					(v)The entry into,
			 performance, or financing of an agreement described in subparagraph (B) to sell
			 or purchase goods, services, or technology related to the development of
			 petroleum resources described in clause (i).
					(B)Agreement
			 describedAn agreement described in this subparagraph is an
			 agreement with the Government of Syria or a person located in Syria that is
			 entered into or modified on or after the date of the enactment of this
			 Act.
				(9)KnowinglyThe
			 term knowingly has the meaning given that term in section 14 of
			 the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701
			 note).
			(10)PersonThe
			 term person has the meaning given that term in section 14 of the
			 Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note).
			(11)Petroleum
			 resourcesThe term petroleum resources has the
			 meaning given that term in section 14 of the Iran Sanctions Act of 1996 (Public
			 Law 104–172; 50 U.S.C. 1701 note).
			(12)Refined
			 petroleum productsThe term refined petroleum
			 products means gasoline, jet fuel (including naphtha-type and
			 kerosene-type jet fuel), and aviation gasoline.
			(13)SyriaThe
			 term Syria includes any agency or instrumentality of Syria and any
			 entity owned or controlled by the Government of Syria.
			(14)United States
			 financial institutionThe term United States financial
			 institution means a financial institution that is a United States
			 person.
			(15)United States
			 personThe term United States person means—
				(A)a United States
			 citizen or an alien lawfully admitted for permanent residence to the United
			 States; and
				(B)an entity
			 organized under the laws of the United States or of any jurisdiction within the
			 United States, including a foreign branch of such an entity.
				4.Imposition of
			 sanctions
			(a)Sanctions with
			 respect to the petroleum resources and sovereign debt of Syria
				(1)Development of
			 petroleum resources of Syria
					(A)In
			 generalExcept as provided in subsection (c), the President shall
			 impose 3 or more of the sanctions described in section 5(a) with respect to a
			 person if the President determines that the person knowingly, on or after the
			 date of the enactment of this Act—
						(i)makes an
			 investment described in subparagraph (B) of $20,000,000 or more;
						(ii)makes a
			 combination of investments described in subparagraph (B) in a 12-month period
			 if each such investment is of at least $5,000,000 and such investments equal or
			 exceed $20,000,000 in the aggregate; or
						(iii)sells, leases,
			 or provides to Syria goods, services, technology, information, or support
			 described in subparagraph (C)—
							(I)any of which has
			 a fair market value of $1,000,000 or more; or
							(II)that, during a
			 12-month period, have an aggregate fair market value of $5,000,000 or
			 more.
							(B)Investment
			 describedAn investment described in this subparagraph is an
			 investment that directly and significantly contributes to the enhancement of
			 Syria’s ability to develop petroleum resources.
					(C)Goods,
			 services, technology, information, or support describedGoods,
			 services, technology, information, or support described in this subparagraph
			 are goods, services, technology, information, or support that could directly
			 and significantly contribute to the enhancement of Syria’s ability to develop
			 petroleum resources.
					(2)Production of
			 refined petroleum products
					(A)In
			 generalExcept as provided in subsection (c), the President shall
			 impose 3 or more of the sanctions described in section 5(a) with respect to a
			 person if the President determines that the person knowingly, on or after the
			 date of the enactment of this Act, sells, leases, or provides to Syria goods,
			 services, technology, information, or support described in subparagraph
			 (B)—
						(i)any
			 of which has a fair market value of $1,000,000 or more; or
						(ii)that, during a
			 12-month period, have an aggregate fair market value of $5,000,000 or
			 more.
						(B)Goods,
			 services, technology, information, or support describedGoods,
			 services, technology, information, or support described in this subparagraph
			 are goods, services, technology, information, or support that could directly
			 and significantly facilitate the maintenance or expansion of Syria’s domestic
			 production of refined petroleum products, including any direct and significant
			 assistance with respect to the construction, modernization, or repair
			 of—
						(i)petroleum
			 refineries or associated infrastructure; or
						(ii)port facilities,
			 railroads, or roads, if the primary use of those facilities, railroads, or
			 roads is to support the transportation of refined petroleum products.
						(3)Exportation of
			 refined petroleum products to Syria
					(A)In
			 generalExcept as provided in subsection (c), the President may
			 impose 3 or more of the sanctions described in section 5(a) with respect to a
			 person if the President determines that the person knowingly, on or after the
			 date of the enactment of this Act—
						(i)sells or provides
			 to Syria refined petroleum products—
							(I)that have a fair
			 market value of $1,000,000 or more; or
							(II)that, during a
			 12-month period, have an aggregate fair market value of $5,000,000 or more;
			 or
							(ii)sells, leases,
			 or provides to Syria goods, services, technology, information, or support
			 described in subparagraph (B)—
							(I)any of which has
			 a fair market value of $1,000,000 or more; or
							(II)that, during a
			 12-month period, have an aggregate fair market value of $5,000,000 or
			 more.
							(B)Goods,
			 services, technology, information, or support describedGoods,
			 services, technology, information, or support described in this subparagraph
			 are goods, services, technology, information, or support that could directly
			 and significantly contribute to the enhancement of Syria’s ability to import
			 refined petroleum products, including—
						(i)except as
			 provided in subparagraph (C), underwriting or entering into a contract to
			 provide insurance or reinsurance for the sale, lease, or provision of such
			 goods, services, technology, information, or support;
						(ii)financing or
			 brokering such sale, lease, or provision; or
						(iii)providing ships
			 or shipping services to deliver refined petroleum products to Syria.
						(C)Exception for
			 underwriters and insurance providers exercising due diligenceThe
			 President may not impose sanctions under this paragraph with respect to a
			 person that provides underwriting services or insurance or reinsurance if the
			 President determines that the person has exercised due diligence in
			 establishing and enforcing official policies, procedures, and controls to
			 ensure that the person does not underwrite or enter into a contract to provide
			 insurance or reinsurance for the sale, lease, or provision of goods, services,
			 technology, information, or support described in subparagraph (B).
					(4)Exportation of
			 petroleum resources developed by Syria
					(A)In
			 generalExcept as provided in subsection (c), the President shall
			 impose 3 or more of the sanctions described in section 5(a) with respect to a
			 person if the President determines that the person knowingly, on or after the
			 date of the enactment of this Act, purchases, including by entering into a
			 long-term contract for the purchase of, petroleum resources developed by Syria
			 or provides services described in subparagraph (B) with respect to the
			 exportation of petroleum resources to be refined or otherwise processed outside
			 of Syria if—
						(i)the
			 Government of Syria was involved in the development or sale of the petroleum
			 resources in Syria; and
						(ii)(I)the fair market value
			 of the petroleum resources is $1,000,000 or more; or
							(II)during a 12-month period, the aggregate
			 fair market value of the petroleum resources is $5,000,000 or more.
							(B)Services
			 describedThe services described in this subparagraph are—
						(i)refining or
			 otherwise processing petroleum resources;
						(ii)the provision of
			 ships or shipping services; or
						(iii)except as
			 provided in subparagraph (C), financing, brokering, underwriting, or entering
			 into a contract to provide insurance or reinsurance.
						(C)Exception for underwriters and insurance
			 providers exercising due diligenceThe President may not impose sanctions
			 under this paragraph with respect to a person that provides underwriting
			 services or insurance or reinsurance if the President determines that the
			 person has exercised due diligence in establishing and enforcing official
			 policies, procedures, and controls to ensure that the person does not
			 underwrite or enter into a contract to provide insurance or reinsurance with
			 respect to the exportation of petroleum resources in violation of subparagraph
			 (A).
					(5)Purchase of
			 sovereign debtExcept as provided in subsection (c), the
			 President shall impose 3 or more of the sanctions described in section 5(a)
			 with respect to a person if the President determines that the person knowingly,
			 on or after the date of the enactment of this Act, purchases, subscribes to, or
			 facilitates the issuance of sovereign debt of the Government of Syria for the
			 purpose of directly and significantly—
					(A)contributing to
			 the enhancement of Syria’s ability to develop petroleum resources;
					(B)facilitating the
			 maintenance or expansion of Syria’s domestic production of refined petroleum
			 products;
					(C)contributing to
			 the enhancement of Syria’s ability to import refined petroleum products;
			 or
					(D)contributing to
			 the enhancement of Syria’s ability to export petroleum resources.
					(b)Persons against which the sanctions are To
			 be imposed
				(1)In
			 generalThe sanctions
			 described in subsection (a) shall be imposed on—
					(A)any person the
			 President determines has carried out the activities described in subsection
			 (a); and
					(B)any person
			 that—
						(i)is
			 a successor entity to the person referred to in paragraph (1);
						(ii)owns or controls
			 the person referred to in paragraph (1), if the person that owns or controls
			 the person referred to in paragraph (1) had actual knowledge or should have
			 known that the person referred to in paragraph (1) engaged in the activities
			 referred to in that paragraph; or
						(iii)is owned or
			 controlled by, or under common ownership or control with, the person referred
			 to in paragraph (1), if the person owned or controlled by, or under common
			 ownership or control with (as the case may be), the person referred to in
			 paragraph (1) knowingly engaged in the activities referred to in that
			 paragraph.
						(2)Sanctioned
			 person definedIn this Act, the term sanctioned
			 person means any person described in paragraph (1).
				(c)ExceptionsThe
			 President shall not be required to apply or maintain the sanctions under
			 subsection (a)—
				(1)in the case of
			 procurement of defense articles or defense services—
					(A)under existing
			 contracts or subcontracts, including the exercise of options for production
			 quantities to satisfy requirements essential to the national security interests
			 of the United States;
					(B)if the President
			 determines in writing that the person to which the sanctions would otherwise be
			 applied is a sole source supplier of the defense articles or services, that the
			 defense articles or services are essential, and that alternative sources are
			 not readily or reasonably available; or
					(C)if the President
			 determines in writing that such articles or services are essential to the
			 national security interests of the United States under defense coproduction
			 agreements;
					(2)in the case of
			 procurement, to eligible products, as defined in section 308(4) of the Trade
			 Agreements Act of 1979 (19 U.S.C. 2518(4)), of any foreign country or
			 instrumentality designated under section 301(b) of that Act (19 U.S.C.
			 2511(b));
				(3)to products,
			 technology, or services provided under contracts entered into before the date
			 on which the President publishes in the Federal Register the name of the person
			 on which the sanctions are to be imposed;
				(4)to—
					(A)spare parts that
			 are essential to United States products or production;
					(B)component parts,
			 but not finished products, essential to United States products or production;
			 or
					(C)routine servicing
			 and maintenance of products, to the extent that alternative sources are not
			 readily or reasonably available;
					(5)to information
			 and technology essential to United States products or production; or
				(6)to medicines,
			 medical supplies, or other humanitarian items.
				5.Description of
			 sanctions
			(a)In
			 generalThe sanctions to be imposed on a sanctioned person under
			 section 4 are as follows:
				(1)Export-Import
			 Bank assistance for exports to sanctioned personsThe President
			 may direct the Export-Import Bank of the United States not to approve any
			 financing (including any guarantee, insurance, extension of credit, or
			 participation in the extension of credit) in connection with the export of any
			 goods or services to any sanctioned person.
				(2)Export
			 sanctionThe President may order the United States Government not
			 to issue any specific license and not to grant any other specific permission or
			 authority to export any goods or technology to a sanctioned person
			 under—
					(A)the Export
			 Administration Act of 1979 (50 U.S.C. App. 2401 et seq.) (as in effect pursuant
			 to the International Emergency Economic Powers Act (50 U.S.C. 1701 et
			 seq.));
					(B)the Arms Export
			 Control Act (22 U.S.C. 2751 et seq.);
					(C)the Atomic Energy
			 Act of 1954 (42 U.S.C. 2011 et seq.); or
					(D)any other law
			 that requires the prior review and approval of the United States Government as
			 a condition for the export or reexport of goods or services.
					(3)Loans from
			 United States financial institutionsThe United States Government
			 may prohibit any United States financial institution from making loans or
			 providing credits to any sanctioned person totaling more than $10,000,000 in
			 any 12-month period unless that person is engaged in activities to relieve
			 human suffering and the loans or credits are provided for such
			 activities.
				(4)Prohibitions on
			 financial institutions
					(A)In
			 generalThe following prohibitions may be imposed against a
			 sanctioned person that is a financial institution:
						(i)Prohibition on
			 designation as primary dealerNeither the Board of Governors of
			 the Federal Reserve System nor the Federal Reserve Bank of New York may
			 designate, or permit the continuation of any prior designation of, such
			 financial institution as a primary dealer in United States Government debt
			 instruments.
						(ii)Prohibition on
			 service as a repository of government fundsSuch financial
			 institution may not serve as agent of the United States Government or serve as
			 repository for United States Government funds.
						(B)ClarificationThe
			 imposition of either sanction under clause (i) or (ii) of subparagraph (A)
			 shall be treated as 1 sanction for purposes of section 4, and the imposition of
			 both such sanctions shall be treated as 2 sanctions for purposes of section
			 4.
					(5)Procurement
			 sanctionThe United States Government may not procure, or enter
			 into any contract for the procurement of, any goods or services from a
			 sanctioned person.
				(6)Foreign
			 exchangeThe President may, pursuant to such regulations as the
			 President may prescribe, prohibit any transactions in foreign exchange that are
			 subject to the jurisdiction of the United States and in which a sanctioned
			 person has any interest.
				(7)Banking
			 transactionsThe President may, pursuant to such regulations as
			 the President may prescribe, prohibit any transfers of credit or payments
			 between financial institutions or by, through, or to any financial institution,
			 to the extent that such transfers or payments are subject to the jurisdiction
			 of the United States and involve any interest of the sanctioned person.
				(8)Property
			 transactionsThe President may, pursuant to such regulations as
			 the President may prescribe, prohibit any person from—
					(A)acquiring,
			 holding, withholding, using, transferring, withdrawing, transporting,
			 importing, or exporting any property that is subject to the jurisdiction of the
			 United States and with respect to which the sanctioned person has any
			 interest;
					(B)dealing in or
			 exercising any right, power, or privilege with respect to such property;
			 or
					(C)conducting any
			 transaction involving such property.
					(9)Additional
			 sanctionsThe President may impose sanctions, as appropriate, to
			 restrict imports with respect to a sanctioned person, in accordance with the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
				(b)Additional
			 measure relating to government contracts
				(1)Modification of
			 Federal acquisition regulationNot later than 90 days after the
			 date of the enactment of this Act, the Federal Acquisition Regulation issued
			 pursuant to section 1303(a)(1) of title 41, United States Code, shall be
			 revised to require a certification from each person that is a prospective
			 contractor that the person, and any person owned or controlled by the person,
			 does not engage in any activity for which sanctions may be imposed under
			 section 4.
				(2)Remedies
					(A)Termination,
			 debarment, or suspension
						(i)In
			 generalIf the head of an executive agency determines that a
			 person has submitted a false certification under paragraph (1) on or after the
			 date on which the revision of the Federal Acquisition Regulation required by
			 this subsection becomes effective, the head of that executive agency
			 shall—
							(I)terminate a
			 contract with such person; or
							(II)debar or suspend
			 such person from eligibility for Federal contracts for a period of not more
			 than 3 years.
							(ii)ProcedureAny
			 debarment or suspension shall be subject to the procedures that apply to
			 debarment and suspension under the Federal Acquisition Regulation issued
			 pursuant to section 1303(a)(1) of title 41, United States Code.
						(B)Inclusion on
			 list of parties excluded from Federal procurement and nonprocurement
			 programsThe Administrator of General Services shall include on
			 the List of Parties Excluded from Federal Procurement and Nonprocurement
			 Programs maintained by the Administrator under part 9 of the Federal
			 Acquisition Regulation issued pursuant to section 1303(a)(1) of title 41,
			 United States Code, each person that is debarred, suspended, or proposed for
			 debarment or suspension by the head of an executive agency on the basis of a
			 determination of a false certification under subparagraph (A).
					(3)Clarification
			 regarding certain productsThe remedies set forth in paragraph
			 (2) shall not apply with respect to the procurement of eligible products, as
			 defined in section 308(4) of the Trade Agreements Act of 1979 (19 U.S.C.
			 2518(4)), of any foreign country or instrumentality designated under section
			 301(b) of that Act (19 U.S.C. 2511(b)).
				(4)Rule of
			 constructionThis subsection shall not be construed to limit the
			 use of other remedies available to the head of an executive agency or any other
			 official of the Federal Government on the basis of a determination of a false
			 certification under paragraph (1).
				(5)WaiversThe
			 President may on a case-by-case basis waive the requirement that a person make
			 a certification under paragraph (1) if the President determines and certifies
			 in writing to the appropriate congressional committees, the Committee on Armed
			 Services of the Senate, and the Committee on Armed Services of the House of
			 Representatives, that it is in the national interest of the United States to do
			 so.
				(6)Executive
			 agency definedIn this subsection, the term executive
			 agency has the meaning given that term in section 133 of title 41,
			 United States Code.
				(7)ApplicabilityThe
			 revisions to the Federal Acquisition Regulation required under paragraph (1)
			 shall apply with respect to contracts for which solicitations are issued on or
			 after the date that is 90 days after the date of the enactment of this
			 Act.
				6.Advisory
			 opinions
			(a)Issuance of
			 advisory opinionsThe Secretary of State may, upon the request of
			 any person, issue an advisory opinion to that person with respect to whether a
			 proposed activity by that person would subject that person to sanctions under
			 this Act.
			(b)Reliance on
			 advisory opinionsAny person who relies in good faith on an
			 advisory opinion issued under subsection (a) that states that a proposed
			 activity would not subject a person to sanctions under this Act, and any person
			 who thereafter engages in that activity, shall not be subject to such sanctions
			 on account of that activity.
			7.Duration of
			 Sanctions
			(a)Delay of
			 sanctions
				(1)ConsultationsIf
			 the President makes a determination described in section 4 with respect to a
			 foreign person, Congress urges the President to initiate consultations
			 immediately with the government with primary jurisdiction over that foreign
			 person with respect to the imposition of sanctions under this Act.
				(2)Delay for
			 consultationIn order to pursue consultations under paragraph (1)
			 with the government that has primary jurisdiction over the foreign person that
			 is the subject of the President's determination under that paragraph, the
			 President may delay the imposition of sanctions under this Act with respect to
			 that foreign person for not more than 90 days.
				(3)Imposition of
			 sanctionsAfter completing consultations with a government under
			 paragraph (1) with respect to a person, or on the date that is 90 days after
			 the initiation of such consultations (whichever is earlier), the President
			 shall immediately impose sanctions unless the President determines and
			 certifies to the appropriate congressional committees that the government has
			 taken specific and effective actions, including, as appropriate, the imposition
			 of appropriate penalties and to terminate the involvement of the foreign person
			 in the activities that resulted in the determination by the President to impose
			 sanctions under section 4 with respect to that person.
				(b)Duration of
			 sanctions
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), a sanction
			 imposed under section 4 shall remain in effect until the date that is 2 years
			 after the date on which the sanction is imposed.
				(2)Early
			 termination
					(A)In
			 generalIf the President makes a certification described in
			 subparagraph (B) with respect to a person, the President may terminate a
			 sanction imposed on that person under this Act on or after the date that is 1
			 year after the date on which the sanction is imposed.
					(B)Certification
			 describedA certification described in this subparagraph is a
			 certification by the President to Congress that—
						(i)a
			 person on which a sanction is imposed under this Act is no longer engaging in
			 any activity for which sanctions may be imposed under this Act; and
						(ii)the President
			 has received reliable assurances that the person will not knowingly engage in
			 any such activity in the future.
						8.Presidential
			 waiverThe President may, on a
			 case-by-case basis, waive for one 12-month period the requirement under section
			 4 to impose sanctions with respect to a person, if the President certifies to
			 the appropriate congressional committees not less than 30 days before the
			 waiver is to take effect that the waiver is important to the national security
			 interests of the United States.
		9.Termination of
			 sanctions
			(a)In
			 generalThe requirement to
			 impose sanctions and any sanctions imposed under section 4 shall terminate on
			 the date on which the President submits to the appropriate congressional
			 committees—
				(1)the certification described in section 5(d)
			 of the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003
			 (Public Law 108–175; 22 U.S.C. 2151 note); and
				(2)a certification
			 that the Government of Syria is democratically elected and representative of
			 the people of Syria.
				(b)Suspension of
			 sanctions after election of democratic governmentThe requirement to impose sanctions and any
			 sanctions imposed under section 4 shall be suspended for not more than 1 year,
			 in order to allow time for a certification under subsection (a)(1) to be
			 submitted, if the President submits a certification under subsection
			 (a)(2).
			10.Determinations
			 not reviewableA determination
			 to impose sanctions under this Act shall not be reviewable in any court.
		11.Exclusion of
			 certain activitiesNothing in
			 this Act shall apply to any activities subject to the reporting requirements of
			 title V of the National Security Act of 1947 (50 U.S.C. 413 et seq.).
		
